United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
DEPATMENT OF COMMERCE, REGIONAL
CENSUS CENTER -- Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1797
Issued: January 28, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On July 20, 2013 appellant filed a timely appeal from a January 22, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant is entitled to compensation for disability from July 24,
2010 through March 18, 2011 causally related to his accepted employment injuries.
On appeal, appellant contends that he was discharged from the rehabilitation center on
July 23, 2010 and continued to see specialists and be attended to by his son, a firefighter and
paramedic, for his accepted employment injuries. He also stated that he could not financially
afford a medical narrative from the specialists.
1

Since using July 26, 2013, the date the appeal was received by the Clerk of the Board, would result in the loss of
appeal rights, the date of the postmark is considered the date of filing. The date of the U.S. Postal Service postmark
is July 20, 2013, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101-8193.

FACTUAL HISTORY
On June 26, 2010 appellant, then a 53-year-old temporary crew leader assistant, filed a
traumatic injury claim stating that he injured his neck in a car accident while working on
June 18, 2010. He was hospitalized from June 18 until July 23, 2010. OWCP accepted that
appellant sustained a mucosal tear of the posterior oropharynx and a closed fracture of the
cervical vertebra without spinal cord injury.
On March 17, 2011 appellant filed a claim (Form CA-7) for compensation for the period
June 19, 2010 through March 18, 2011. The employing establishment noted on the back of the
form that he was not paid any continuation of pay following his employment injury. It also
noted that appellant’s temporary employment ceased on July 4, 2010.
In an April 5, 2011 letter, OWCP noted that the medical reports on file only indicate
treatment from June 14 through July 14, 2010. It requested that appellant provide additional
medical documentation establishing total for work during the entire period claimed. In a
December 28, 2011 letter, OWCP requested that Dr. Trevor Kaye, a Board-certified internist,
appellant’s treating physician, provide an opinion regarding appellant’s work-related disability.
OWCP received medical reports for the period June 18 through July 23, 2010. These
reports include appellant’s initial hospital records as well as notes of being admitted to a
rehabilitation facility.
In a January 5, 2012 letter, Dr. Kaye stated that he only saw appellant once on
January 20, 2011 and did not manage his care related to this injury. He stated that he was in no
position to render an opinion regarding appellant’s work-related disability.
In a June 6, 2012 letter in response to a Congressional inquiry, the District Director of
OWCP stated that appellant was entitled to lost time from work for the period June 18, 2010
until his temporary appointment ended on July 4, 2010. The District Director further stated that,
since the medical evidence of file established that he was hospitalized until July 23, 2010, he
would be paid wage-loss compensation through July 23, 2010. Appellant and his attorney were
copied on this letter.
In a June 7, 2012 decision, OWCP denied appellant’s claim for wage-loss compensation
for the period July 24, 2010 through March 18, 2011 due to the lack of medical evidence
documenting his condition and/or supporting disability for that period.3
On June 17, 2012 appellant requested an oral hearing, which was held on
October 24, 2012. He testified that he had a very serious injury and argued that his injuries
precluded him from working for months following the injury, until approximately of 2010.
Appellant stated that his physicians could not provide him with a medical report addressing his
disability and he could not afford to pay for a comprehensive medical report. Appellant’s
supervisor at the time, Michael Calichman, testified that appellant was seriously injured and that

3

The record reflects that OWCP paid appellant total disability wage-loss compensation for the period July 5
through 23, 2010. It also noted that he was entitled to continuation of pay for the period June 19 through
July 4, 2010.

2

he would have continued to work past July 4, 2010 had he not been injured. Appellant’s son, a
paramedic, also testified to the severity of appellant’s condition.
Appellant submitted medical reports previously of record.
subsequent to July 23, 2010 was submitted.

No medical evidence

In a November 14, 2012 letter, the employing establishment indicated that it was working
on paying appellant continuation of pay for the period from June 19 through July 3, 2010. It
noted that he was terminated on July 4, 2010 due to lack of work. The employing establishment
also stated that it routinely provides modified-duty assignments to injured workers.
By decision dated January 22, 2013, OWCP’s hearing representative affirmed the June 7,
2012 decision that appellant had not established entitlement to wage-loss compensation for the
period July 24, 2010 through March 18, 2011.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.4 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.5 Whether a particular injury causes an
employee to become disabled for work and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.6 To
meet his or her burden, a claimant must submit rationalized medical opinion evidence, based on
a complete factual and medical background, supporting a causal relationship between the alleged
disabling condition and the accepted injury.7
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.8 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.9 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages he or she was receiving at
the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.10 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of wages.
4

See Amelia S. Jefferson, 57 ECAB 183 (2005); see also Nathaniel Milton, 37 ECAB 712 (1986); Joseph M.
Whelan, 20 ECAB 55 (1968).
5

See Amelia S. Jefferson, id.; see also David H. Goss, 32 ECAB 24 (1980).

6

See Edward H. Horton, 41 ECAB 301 (1989).

7

A.D., 58 ECAB 166 (2006); Sandra D. Pruitt, 57 ECAB 126 (2005).

8

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
9

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

10

Merle J. Marceau, 53 ECAB 197 (2001).

3

The Board will not require OWCP to pay compensation for disability in the absence of medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so, would essentially allow an employee to self-certify their disability and entitlement to
compensation.11
The Board has held that whether a particular injury causes an employee to be disabled for
work is a medical question that must be resolved by competent and probative medical
evidence.12 The weight of medical opinion is determined on the report of a physician, who
provides a complete and accurate factual and medical history, explains how the claimed
disability is related to the employee’s work and supports that conclusion with sound medical
reasoning.13
ANALYSIS
OWCP accepted that appellant sustained a mucosal tear of the posterior oropharynx and a
closed fracture of the cervical vertebra without spinal cord injury due to a June 18, 2010 workrelated car accident. Appellant was hospitalized from June 18 until July 23, 2010. He claimed
compensation for disability from June 19, 2010 through March 18, 2011. The evidence reflects
that appellant has been paid or is in the process of being paid, continuation of pay and wage-loss
compensation for the period June 19 through July 23, 2010. OWCP denied his claimed
compensation for disability from July 24, 2010 through March 18, 2011 on the grounds the
evidence was insufficient to establish that the claimed disability was due to his accepted workrelated conditions. Appellant has the burden of establishing by the weight of the substantial,
reliable and probative evidence, a causal relationship between his claimed disability and the
accepted conditions.14 The Board finds that he did not submit sufficient medical evidence to
establish employment-related disability for the period July 24, 2010 through March 18, 2011 due
to his accepted injury.
Appellant failed to submit any medical evidence addressing the period of claimed
disability from July 24, 2010 onwards. Dr. Kaye indicated that he saw appellant only once on
January 20, 2011, but stated that he did not manage appellant’s care related to this injury and was
in no position to render an opinion regarding appellant’s work-related disability. There is no
other medical evidence of record addressing appellant’s disability or his condition after
July 23, 2010. Testimony from appellant and appellant’s son with regard to appellant’s
condition after July 23, 2010 has no bearing on whether he was disabled for work as the question
of whether a particular injury causes an employee to be disabled for work is a medical question
that must be resolved by competent and probative medical evidence.15
While appellant argued before OWCP and on appeal that he was disabled and could not
financially afford a comprehensive medical report, it is his burden to provide medical evidence
11

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

12

Sandra D. Pruitt, supra note 7.

13

See T.E., Docket No. 09-2040 (issued July 27, 2010); Sedi L. Graham, 57 ECAB 494 (2006).

14

Alfredo Rodriguez, 47 ECAB 437 (1996).

15

Sandra D. Pruitt, supra note 7.

4

addressing the specific period of disability for which he is claiming wage-loss compensation.
Without medical evidence addressing the specific period of disability for which he is claiming
wage-loss compensation, OWCP cannot determine the length of appellant’s work-related
disability. As noted above, the Board will not require OWCP to pay compensation for disability
in the absence of medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so, would essentially allow an employee to self-certify their
disability and entitlement to compensation.16
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that he was totally disabled from
July 24, 2010 through March 18, 2011 due to his June 18, 2010 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the January 22, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 28, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

16

See supra note 11.

5

